EXHIBIT 10.46
(DRESSER -RAND LOGO) [y74703y7470305.gif]

          Dresser-Rand S.A.     31, Bld Winston Churchill     76080 Le Havre
cedex 7013     FRANCE    
Telex
  :190004    
Téléphone
  :02 35 25 52 25    
Télécopie
  :02 35 25 53 66    
 
  :02 35 25 53 67    

Mme Nicoletta GIADROSSI

          Le Havre, December 29, 2008

Mrs,
Following the interviews you have had with the Company’s Executives and your
acceptance on December 17th of the offer in English which was sent to you by Mrs
Elizabeth Powers on December 14th, I am pleased to confirm our offer of
employment under an indefinite duration contract, details of which are explained
hereafter:
Start Date : Your start date is scheduled to be January 1st, 2009.
Location : Your job location is our Le Havre Facility. In case you plan to
relocate to Le Havre and need relocation assistance, we will be happy to discuss
that with you separately.
The nature of your position will require business travels (in France and abroad)
that you commit to accept, according to the instructions from D-R Company.
Considering the nature of the responsibilities you will have and the
international scope of this position, you may be required to execute your
contract of employment in all locations of D-R, in France, in Europe, in Middle
East, in Asia or in the USA.
Position : You will be employed as Vice-President & General Manager European
Served Area), reporting to the President and CEO of D-R.
.../...

          Contract of Mrs N. GIADROSSI—P2/3

Qualification : Cadre — Position III C— Coefficient 240.

 



--------------------------------------------------------------------------------



 



Compensation : Your initial annual base salary is equal to €250,000 paid in 12
installments of €20,833.33. As our annual salary review occurs shortly after
your start date, your next base salary review will occur in 2010.
You will be eligible for a Company car through Company’s rules.
The minimum annual remuneration guaranteed per national Collective Agreement of
Cadres employees in Metallurgical Industries is equal to €68,928.
From the start date of your employment, you will participate in the annual
management incentive program (AIM). The target payout level will be 50 % of your
annual base salary and the maximum payout level will be 100% of your annual base
salary. In the year of your hire, the Company will pay the incentive on a
pro-rated basis based on your full months of service during the year. All other
terms and conditions of the AIM program will be per the program summary which
will be provided to you separately.
In addition you will be eligible to participate in the D-R long term incentive
program (LTI). Our 2008 program includes a combination of stock options and
restricted shares that vest on a pro-rata basis over a 4 year period. Your
eligibility will be effective at your start date. You will receive your 2009 LTI
grant, valued at €350,000 on our annual grant date of February 16, 2009.
Trial Period : Considering the importance of your position, and the level of
qualification associated with it, you are exempted from any trial period.
Worktime : In your position, the Company assigns responsibilities to you that
require a great independence in the organization of your time schedule
(management of several businesses in various countries, of several top managers
and a large headcount, accountability for major budgets, relationship with
clients, with the Executive Staff of the Company, extensive business travels
abroad). As such you are entitled to make decisions (strategic orientations,
operational decisions, organization of the entities reporting to you, approval
of budgets, purchases, and investments) in accordance with Company policies and
your compensation is among the highest levels in the Company.
I confirm that you are part of the Cadres Dirigeants category as per article L
3111-2 of the Labor Code. Consequently, except for the subjects of the articles
L 3141-1 and the following, vacation and labor laws on worktime are not
applicable to you. Your compensation is fixed as a lump sum without any regards
to number of hours worked and corresponds to your level of responsibilities,
without any additional bonus for being a cadre dirigeant.
.../...

          Contract of Mrs N. GIADROSSI — P3/3

 



--------------------------------------------------------------------------------



 



Cadres dirigeants get 2 additional vacation days that have to be used between
February 1st and January 31st of the following year. They cannot be accrued.
These days are pro-rated based upon number of months of service in case of start
or leave during the period.
Your employment will follow rules of the national Collective Agreement of Cadres
employees in Metallurgical Industries and the internal regulation.
You will be eligible to the following retirement and medical programs :

         
Retirement
      IREC ET CAPIMMEC
 
       
 
      15 Avenue du Centre
 
      78281 ST QUENTIN EN YVELINES
Medical, death & disability
      GAN — géré par GRAS SAVOYE
 
       
 
      Le Vendôme
 
      12-14 Rue du Centre
 
      93197 NOISY LE GRAND

The validity of this contract is contingent to successful medical exams that
will be scheduled shortly, as per labor laws.
You will have to inform D-R of any change that would occur in your situation as
described during your recruitment process (address, family situation...)
I hope that you will confirm your acceptance of our offer as detailed in this
letter . Please indicate your acceptance by signing and writing « read and
approved » with the date.
We are looking forward to having you join our team,
Very truly yours
/s/ Didier Langree
Didier LANGREE
Directeur des Ressources Humaines
Read and approved
/s/ Nicoletta Giadrossi

 